Citation Nr: 0922914	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1946 to March 
1948, from August 1950 to February 1951, and from February 
1951 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2007, the Board remanded the claim for further 
development.  The requested development has been completed 
and the claim is ready for appellate review.

The Board acknowledges that additional evidence, in the form 
of a statement by the Veteran and attached materials, was 
received by the Board in May 2009.  However, in light of the 
grant of service connection for hearing loss disability and 
the remand of the issue of service connection for tinnitus, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with appellate review in this case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied by the RO in a decision of April 1974.  The 
appellant was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's April 1974 decision 
is relevant and probative of the issue at hand.

3.  Bilateral hearing loss disability is related to service.



CONCLUSIONS OF LAW

1.  The April 1974 decision, which denied service connection 
for bilateral hearing loss disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the April 1974 decision, 
which denied service connection for bilateral hearing loss 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened and 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.  

Legal Criteria and Analysis

New and Material Evidence

Service connection for bilateral hearing loss disability was 
denied in an April 1974 rating decision on the basis that 
while the evidence showed bilateral hearing loss, the same 
did not reach the level necessary for it to be considered a 
disability within VA standards.  The appellant did not appeal 
the decision and it became final.

At the time of the decision, the record included service 
medical records, an ENT consultation report of April 1974 
showing a diagnosis of normal hearing, and an audiological 
examination report of April 1974 showing mild, high frequency 
hearing loss, bilaterally with speech discrimination within 
normal limits.  

Submitted since the RO's April 1974 decision are a private 
audiological examination of August 2004 showing mild to 
moderate sensorineural hearing loss bilaterally, a VA 
audiological examination of March 2005 showing mild to 
moderately-severe sensorineural hearing loss bilaterally, and 
a June 2005 VA audiological examination showing mild to 
moderately-severe sensorineural hearing loss bilaterally at 
the 500 to 4000 Hz frequency range.  

The April 1974 decision is final based upon the evidence then 
of record.  A prior final decision will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of bilateral hearing loss disability.  Since that 
determination the appellant has introduced evidence of 
bilateral hearing loss disability.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly 
cures the evidentiary defect that existed at the time of the 
prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 

Service Connection

This case involves the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
appellant exhibited hearing loss during service is not fatal 
to his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385. . .  For example, if the record shows 
(a) acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The appellant had three periods of active service.  

An enlistment examination of August 1950 shows that the 
appellant's ears were normal.  There were no perforation of 
the drums noted.  Hearing was noted to be 15/15 bilaterally.  
In the accompanying report of medical history, he denied any 
ear problems.  

A separation examination of January 1951 shows that the 
appellant's ears were normal.  Hearing was noted to be 15/15 
bilaterally.  In the accompanying report of medical history, 
he denied any ear problems.  

Service medical records show findings of 15/15 in whisper 
tests on annual examinations of October 1954, August 1955, 
February 1957, April 1959 and April 1960.  

An annual examination report of October 1954 indicated that 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
0
LEFT
5
5
5
X
5

An annual examination report of October 1964 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

Puretone threshold at the 8000Hz was noted to be 40 in the 
right ear.

An annual examination report of April 1965 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
X
0
LEFT
-5
-5
0
X
-10

An annual examination report of October 1966 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
10
X
20

An annual examination report of June 1968 shows the 
appellant's ears were noted to be normal.  Audiometric 
testing showed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
10
LEFT
0
0
0
X
5

An annual examination report of May 1969 shows the 
appellant's ears were noted to be normal.  Audiometric 
testing showed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
X
15
LEFT
-5
0
0
X
5

An annual examination report of August 1971 shows the 
appellant's ears were noted to be normal.  Audiometric 
testing showed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
15
LEFT
25
15
15
X
25

A physical report of August 1970 shows the appellant's ears 
were noted to be normal.  Audiometric testing showed the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
X
15
LEFT
0
0
0
X
5

A retirement examination of January 1973 shows the 
appellant's ears to be normal.  Audiometric testing showed 
the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
10
X
15
LEFT
15
10
20
X
15

In the accompanying report of medical history, the appellant 
checked the "yes" box which asked if he had ever 
experienced ear, nose, or throat trouble.  

An ENT consultation report of April 1974 shows that an 
examination revealed no pathology.  He had good response to 
tuning forks.  The nose revealed a septum that was slightly 
deflected to the right side.  The throat was negative.  He 
had good response to conversational and whispered tones.  
Audiometric examination revealed normal hearing both in air 
and bone conduction.  His speech discrimination test was 
within normal limits.  

An audiological exam report from that same month indicated 
that puretone thresholds, in decibels, were, for air 
conduction, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
20
LEFT
5
5
15
X
25

For bone conduction test, findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
15
LEFT
5
5
10
X
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  It 
was noted the appellant exhibited mild, high frequency 
hearing loss, bilaterally.  Speech discrimination was within 
normal limits.

A private audiological exam report of August 2004 indicated 
that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
45
60
70
LEFT
30
45
55
X
65

A VA audiological exam report of March 2005 indicated that 
puretone thresholds, in decibels, were as follows for air 
conduction:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
60
60
LEFT
30
50
55
60
65

For bone conduction, puretone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
55
60
LEFT
30
40
55
60
X

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear were 
noted.  Tympanometry indicated normal mobility for both 
middle ear systems, with acoustic thresholds consistent with 
pure tones.  It was noted that the appellant demonstrated 
mild to moderately-severe sensori-neural hearing loss, 
bilaterally.  Word recognition scores were good in quiet, at 
moderate intensity levels.  It was noted the appellant 
complained of constant and bothersome tinnitus.

A VA examination report of June 2005 notes that the appellant 
reported he had experienced hearing loss since the 1950's due 
to noise exposure in service.  He reported constant bilateral 
tinnitus.  He stated the tinnitus began sometime in 1951 or 
1952 while serving in Korea.  It was noted that the etiology 
of the reported tinnitus was unknown.  He reported military 
noise exposure from artillery, aircraft, tanks and gun fire.  
He reported having been diagnosed with Meniere's disease 
approximately 4-5 years ago, and a history of childhood ear 
infections.  He reported noise exposure form combat in Korea 
and that he was assigned to an infantry unit from 1946 to 
1962.  He stated ear protection was not available.  He denied 
any significant civilian occupational noise exposure but 
admitted to recreational noise exposure from chain saws and 
power tools.  

Following an examination of the appellant and a review of the 
results from the audiometry testing of March 2005, the 
examiner opined that it was less likely than not that the 
current bilateral hearing loss and tinnitus are due to 
acoustic trauma during military service.  The examiner noted 
that the retirement physical in 1973 and the VA examination 
in 1974 showed hearing within normal limits.  Moreover, he 
noted that the ENT examination of 1974 did not show any 
reports of tinnitus and stated the appellant had no 
complaints relative to hearing loss.  

The Board first turns its attention to the preliminary 
question of whether the appellant is shown to currently 
suffer from hearing loss which meets the regulatory 
thresholds to be considered disabling.  The Board notes that 
the August 2004 private audiological examination and the 
March 2005 VA examination reports show puretone thresholds 
showing loss of 40 decibels or greater at most of the 
frequencies.  For there to be a hearing loss disability, a 
loss of 40 decibels or greater at any of the frequencies must 
be shown.  Therefore, hearing loss disability is shown.  38 
C.F.R. § 3.385.  Thus, the Board accepts that the appellant 
currently suffers from bilateral hearing loss disability for 
VA purposes.

The question in this case, then, is whether the appellant's 
current hearing loss disability is etiologically related to 
the appellant's service.  The Board finds that, having 
resolved reasonable doubt in favor of the appellant, the 
record shows that the appellant's hearing loss disability is 
etiologically linked to his military service.

The Board has considered whether the record shows acoustic 
trauma due to significant noise exposure in service.  In this 
regard, the Board notes that the record reflects that the 
appellant was awarded the Bronze Star Medal for his 
involvement in combat operations in Korea from October 1951 
to May 1952.  Moreover, the Board notes that the appellant's 
DD 214 shows he has been awarded the Combat Infantryman 
Badge, the Korean Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal with 60 device, and the Bronze 
Star Medal with Oak Leaf Cluster.  Based upon this evidence, 
the Board finds that the appellant's participation in combat 
against enemy forces is shown.  Thus, the Board has broadly 
accepted the appellant's allegations regarding his exposure 
to significant acoustic trauma in service.  38 U.S.C.A. § 
1154(b).

It is clear that the appellant did not have a hearing loss 
disability during service.  However, that fact is not 
determinative.  Rather, the issue is whether the appellant 
has had a hearing loss disability since service and whether 
such disability is due to service.  Section 3.385 establishes 
which frequencies that may be considered for determining the 
existence of disability.  However, nothing in section 3.385 
prohibits VA from looking at other evidence and making a 
determination that there was abnormality during service.  The 
Court, in Hensley, established that normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  In this case, as the evidence 
reported above shows, there was obvious hearing loss 
(although not disability) when tested in service.  The fact 
that one of the tested frequencies was at 8000 Hertz only 
prevents VA from determining that there was disability for VA 
purposes, not whether there was hearing loss that was short 
of reaching the level of disability.

In this case, there are negative medical opinions.  However, 
the opinions are premised on an incorrect fact: that hearing 
was normal during service. His auditory acuity was not normal 
during service; it was abnormal.  The Board cannot ignore the 
determinations of the Court.  Medical determinations that are 
based upon incorrect facts are unpersuasive.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Based upon the 
abnormal in-service findings, the Board is unable to conclude 
that current disability is unrelated to in-service 
abnormality.  Accordingly, service connection for bilateral 
hearing loss disability is granted. 


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

The Board notes that in the instant decision, service 
connection for bilateral hearing loss disability was granted.  
In the January 2005 claim the appellant stated he was seeking 
service connection for tinnitus as secondary to bilateral 
hearing loss.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

In the instant case, there is evidence of tinnitus.  However, 
there is no opinion as to whether the appellant's tinnitus is 
related to service.  Therefore, the Board finds that an 
opinion as to whether the appellant's hearing loss disability 
caused or aggravated his tinnitus is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should request a medical opinion 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the appellant's 
currently diagnosed tinnitus was caused 
or aggravated beyond its natural 
progression by his service connected 
bilateral hearing loss disability, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  A rationale for all 
expressed opinions should be provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


